 

Exhibit 10.3

 



PROMISSORY NOTE

 

$125,555.97 March 26, 2018

 

1.                  Agreement to Pay. FOR VALUE RECEIVED, ENERJEX RESOURCES,
INC., a Nevada corporation (“Maker”) hereby promises to pay to the order of PASS
CREEK RESOURCES LLC, a Delaware limited liability company (“Lender”), the
principal sum of ONE HUNDRED TWENTY FIVE THOUSAND FIVE HUNDRED FIFTY FIVE and
97/100 DOLLARS ($125,555.97) (the “Loan”), at the place and in the manner
hereinafter provided, together with interest thereon at the rate or rates
described below, and any and all other amounts which may be due and payable
hereunder from time to time. The maturity date of this Promissory Note (the
“Note”) is March 26, 2019 (the “Maturity Date”).

 

2.                  Interest Rate.

 

2.1              Interest Prior to Default. Interest shall accrue on the
outstanding principal balance of this Note from the date hereof through the
Maturity Date at an annual rate equal to six percent (6%) (“Interest Rate”).

 

2.2              Interest After Default. From and after the Maturity Date, or
upon the occurrence and during the continuance of an Event of Default (as
defined hereinafter), interest shall accrue on the balance of principal
remaining unpaid during any such period at an annual rate (“Default Rate”) equal
to five percent (5%) plus the Interest Rate; provided, however, in no event
shall the Default Rate exceed the maximum rate permitted by law. The interest
accruing under this paragraph shall be immediately due and payable by Maker to
the holder of this Note upon demand and shall be additional indebtedness
evidenced by this Note.

 

2.3              Interest Calculation. Interest on this Note shall be calculated
on the basis of a 360-day year and the actual number of days elapsed in any
portion of a month in which interest is due. Maker hereby acknowledges and
agrees that the use of a 360-day year in the calculation of the interest
hereunder will result in a greater effective rate of interest than the stated
rate set forth above. Maker hereby waives any and all counter claims, defenses,
causes of action, arguments or other claims it may have against Lender in
connection with or in any way related to the calculation of interest based upon
a 360-day year.

 

3.                  Payment Terms.

 

3.1              Principal and Interest. Payments of principal and interest due
under this Note, if not sooner declared to be due in accordance with the
provisions hereof, shall be made as follows:

 

(a)  Regularly Scheduled Interest and Principal Payments. Commencing on April 1,
2018 and continuing on the first (1st) day of each month thereafter (each, a
“Payment Date”), to and including the month in which the Maturity Date occurs,
Maker shall pay and deliver to Lender: (i) consecutive monthly payments of
principal in an amount to fully amortize the principal balance of this Note over
a twelve (12) month period; and (ii) accrued and unpaid interest on the
outstanding principal balance of this Note, in arrears.

 



 

 

 

(b)       Maturity Date. The unpaid principal balance of this Note, if not
sooner paid or declared to be due in accordance with the terms hereof, together
with all accrued and unpaid interest thereon and any other amounts due and
payable hereunder, shall be due and payable in full on the Maturity Date.

 

3.2              Application of Payments. Prior to the occurrence of an Event of
Default, all payments and prepayments on account of the indebtedness evidenced
by this Note shall be applied as follows: (a) first, to fees, expenses, costs
and other similar amounts then due and payable to Lender, (b) second, to accrued
and unpaid interest on the principal balance of this Note, (c) third, to the
payment of principal due in the month in which the payment or prepayment is
made, (d) fourth, to any escrows, impounds or other amounts which may then be
due and payable, (e) fifth, to any other amounts then due Lender hereunder, and
(f) last, to the unpaid principal balance of this Note in the inverse order of
maturity. Any prepayment on account of the indebtedness evidenced by this Note
shall not extend or postpone the due date or reduce the amount of any subsequent
monthly payment of principal and interest due hereunder. After an Event of
Default has occurred and is continuing, payments may be applied by Lender to
amounts owed hereunder in such order as Lender shall determine, in its sole
discretion.

 

3.3              Method of Payments. All payments of principal and interest
hereunder shall be paid by automatic debit, wire transfer, check or in coin or
currency which, at the time or times of payment, is the legal tender for public
and private debts in the United States of America and shall be made at such
place as Lender or the legal holder or holders of this Note may from time to
time appoint in the payment invoice or otherwise in writing, and in the absence
of such appointment, then at the offices of Lender at:

 

Pass Creek Resources

404 Broadway, Suite 508

San Antonio, Texas

Attn: Robert Watson Jr.

 

Payment made by check shall be deemed paid on the date Lender receives such
check; provided, however, that if such check is subsequently returned to Lender
unpaid due to insufficient funds or otherwise, the payment shall not be deemed
to have been made and shall continue to bear interest until collected.
Notwithstanding the foregoing, the final payment due under this Note must be
made by wire transfer or other final funds.

 

3.4              Late Charge. If any payment of interest or principal due
hereunder is not made within ten (10) days after such payment is due in
accordance with the terms hereof, then, in addition to the payment of the amount
so due, Maker shall pay to Lender a “late charge” of five cents for each whole
dollar so overdue to defray part of the cost of collection and handling such
late payment. Maker agrees that the damages to be sustained by the holder hereof
for the detriment caused by any late payment are extremely difficult and
impractical to ascertain, and that the amount of five cents for each one dollar
due is a reasonable estimate of such damages, does not constitute interest, and
is not a penalty. Notwithstanding the foregoing, this Section 3.4 shall not be
applicable to the final principal payment, if any, that is due in full upon the
Maturity Date in accordance with Section 3.1(b).

 



 

 

 

3.5              Prepayment. Provided that no Event of Default then exists,
Maker reserves the right to prepay, without penalty, an any Payment Date, the
unpaid principal balance of this Note, in whole or in part; provided, that (a)
Maker pays, at the time of such prepayment, all accrued and unpaid interest and
all other unpaid indebtedness then due, and (b) Maker acknowledges that no such
amount prepaid may be reborrowed.

 

4.                  Events of Default. The occurrence of any one or more of the
following events shall constitute an "Event of Default" under this Note:

 

4.1  the failure by Maker to pay (i) any installment of principal or interest
payable pursuant to this Note when due, or (ii) any other amount payable to
Lender under this Note or any other document within ten (10) days of the date
when any such payment is due in accordance with the terms hereof or thereof; or

 

4.2  the occurrence of the dissolution, insolvency or winding-up, as applicable,
of Maker.

 

5.                  Remedies. At the election of the holder hereof, and without
notice, the principal balance remaining unpaid under this Note, and all unpaid
interest accrued thereon and any other amounts due hereunder, shall be and
become immediately due and payable in full upon the occurrence of any Event of
Default. Failure to exercise this option shall not constitute a waiver of the
right to exercise same in the event of any subsequent Event of Default. No
holder hereof shall, by any act of omission or commission, be deemed to waive
any of its rights, remedies or powers hereunder or otherwise unless such waiver
is in writing and signed by the holder hereof, and then only to the extent
specifically set forth therein. The rights, remedies and powers of the holder
hereof, as provided in this Note, are cumulative and concurrent, and may be
pursued singly, successively or together against Maker and any other security
given at any time to secure the repayment hereof, all at the sole discretion of
the holder hereof. If any attorneys are employed to collect this Note or any
part hereof, Maker promises and agrees to pay all costs of collection, including
reasonable attorneys' fees and court costs.

 

6.                  Covenants and Waivers. Maker and all others who now or may
at any time become liable for all or any part of the obligations evidenced
hereby, expressly agree hereby to be jointly and severally bound, and jointly
and severally: (i) waive and renounce any and all homestead, redemption and
exemption rights and the benefit of all valuation and appraisement privileges
against the indebtedness evidenced by this Note or by any extension or renewal
hereof; (ii) waive presentment and demand for payment, notices of nonpayment and
of dishonor, protest of dishonor, and notice of protest; (iii) except as
expressly provided in this Note, waive any and all notices in connection with
the delivery and acceptance hereof and all other notices in connection with the
performance, default, or enforcement of the payment hereof or hereunder;
(iv) waive any and all lack of diligence and delays in the enforcement of the
payment hereof; (v) agree that the liability of Maker, any guarantor, endorser
or obligor shall be unconditional and without regard to the liability of any
other person or entity for the payment hereof, and shall not in any manner be
affected by any indulgence or forbearance granted or consented to by Lender to
any of them with respect hereto; (vi) consent to any and all extensions of time,
renewals, waivers, or modifications that may be granted by Lender with respect
to the payment or other provisions hereof, and to the release of any security at
any time given for the payment hereof, or any part thereof, with or without
substitution, and to the release of any person or entity liable for the payment
hereof; and (vii) consent to the addition of any and all other makers,
endorsers, guarantors, and other obligors for the payment hereof, and to the
acceptance of any and all other security for the payment hereof, and agree that
the addition of any such makers, endorsers, guarantors or other obligors, or
security shall not affect the liability of Maker, any guarantor and all others
now liable for all or any part of the obligations evidenced hereby. This
provision is a material inducement for Lender making the Loan to Maker.

 



 

 

 

7.                  Other General Agreements.

 

7.1              The Loan is a business loan which comes within the purview of
applicable law. Maker agrees that the Loan evidenced by this Note is an exempted
transaction under the Truth In Lending Act, 15 U.S.C., Section 1601, et seq.

 

7.2              Time is of the essence hereof.

 

7.3              This Note is governed and controlled as to validity,
enforcement, interpretation, construction, effect and in all other respects by
the statutes, laws and decisions of the State of Texas. This Note may not be
changed or amended orally but only by an instrument in writing signed by the
party against whom enforcement of the change or amendment is sought.

 

7.4              Lender shall not be construed for any purpose to be a partner,
joint venturer, agent or associate of Maker or of any lessee, operator,
concessionaire or licensee of Maker in the conduct of its business, and by the
execution of this Note, Maker agrees to indemnify, defend, and hold Lender
harmless from and against any and all damages, costs, expenses and liability
that may be incurred by Lender as a result of a claim that Lender is such
partner, joint venturer, agent or associate.

 

7.5              If this Note is executed by more than one party, the
obligations and liabilities of each Maker under this Note shall be joint and
several and shall be binding upon and enforceable against each Maker and their
respective successors and assigns. This Note shall inure to the benefit of and
may be enforced by Lender and its successors and assigns.

 

7.6              If any provision of this Note is deemed to be invalid by reason
of the operation of law, or by reason of the interpretation placed thereon by
any administrative agency or any court, Maker and Lender shall negotiate an
equitable adjustment in the provisions of the same in order to effect, to the
maximum extent permitted by law, the purpose of this and the validity and
enforceability of the remaining provisions, or portions or applications thereof,
shall not be affected thereby and shall remain in full force and effect.

 

7.7              If the interest provisions herein shall result, at any time, in
an effective rate of interest which, for any month, exceeds the limit of usury
or other laws applicable to the Loan, all sums in excess of those lawfully
collectible as interest of the period in question shall, without further
agreement or notice between or by any party hereto, be applied upon principal
immediately upon receipt of such monies by Lender, with the same force and
effect as though the payer has specifically designated such extra sums to be so
applied to principal and Lender had agreed to accept such extra payment(s) as a
premium-free prepayment. Notwithstanding the foregoing, however, Lender may at
any time and from time to time elect by notice in writing to Maker to reduce or
limit the collection to such sums which, when added to the said first-stated
interest, shall not result in any payments toward principal in accordance with
the requirements of the preceding sentence. In no event shall any agreed to or
actual exaction as consideration for this Note transcend the limits imposed or
provided by the law applicable to this Note for the use or detention of money or
for forbearance in seeking its collection.

 



 

 

 

7.8              Lender may at any time assign its rights in this Note, or any
part thereof and transfer its rights in any or all of the collateral (if any),
and Lender thereafter shall be relieved from all liability with respect to such
collateral (if any). In addition, Lender may at any time sell one or more
participations in the Note. Maker may not assign its interest in this Note, or
any other agreement with Lender or any portion thereof, either voluntarily or by
operation of law, without the prior written consent of Lender.

 

8.                  Notices. Any notice, request or demand given or made under
this Agreement or any of the Closing Documents shall be in writing and shall be
hand delivered or sent by Federal Express or other reputable courier service or
by postage prepaid registered or certified mail, return receipt requested, and
shall be deemed given (i) when received at the following applicable addresses if
hand delivered or if sent by Federal Express or other reputable courier service,
and (ii) five (5) business days after being postmarked and addressed as follows
if sent by registered or certified mail, return receipt requested:

 

If to Maker:

EnerJex Resources, Inc.

4040 Broadway, Suite 508
San Antonio, Texas 78209

Attn: Louis Schott, Chief Executive Officer

Telephone: (210) 451-5545

Electronic Mail: lgschott@hotmail.com

    With copy to:

Dickinson Wright PLLC

350 East Las Olas Blvd., Suite 1750

Ft. Lauderdale, Florida 33301

Attn: Joel D. Mayersohn

Telephone: (954) 991-5426

Facsimile: (844) 670-6009

Electronic Mail: jmayersohn@dickinsonwright.com

    If to Lender:

Pass Creek Resources

404 Broadway, Suite 508

San Antonio, Texas

Attn: Robert Watson Jr.

Telephone: (210) 451-5545

Facsimile: (210) 463-9297

Electronic Mail: rwatson@passcreekresources.com

    With copy to:

Holland & Knight LLP

131 S. Dearborn St., 30th Floor

Chicago, Illinois 60603

Attn: Joshua M. Spencer

Telephone: (312) 715-5709

Facsimile: (312) 578-6666

Electronic Mail: joshua.spencer@hklaw.com

 



 

 

 

9.                  Consent to Jurisdiction. TO INDUCE LENDER TO ACCEPT THIS
NOTE, MAKER IRREVOCABLY AGREES THAT, SUBJECT TO LENDER'S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO
THIS NOTE WILL BE LITIGATED IN COURTS HAVING SITUS IN SAN ANTONIO, TEXAS. MAKER
HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED WITHIN SAN
ANTONIO, TEXAS, WAIVES PERSONAL SERVICE OF PROCESS UPON MAKER, AND AGREES THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO MAKER AT
THE ADDRESS STATED IN THIS NOTE AND SERVICE SO MADE WILL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT.

 

10.              Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE PARTIES HERETO HEREBY KNOWINGLY AND VOLUNTARILY MUTUALLY (A)
WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION, CLAIM, COUNTERCLAIM,
CROSS-CLAIM, THIRD-PARTY CLAIM, DISPUTE, DEMAND, SUIT OR PROCEEDING ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THIS NOTE AND THE TRANSACTIONS CONTEMPLATED
HEREBY, AND (B) AGREE THAT ANY SUCH ACTION, CLAIM, SUIT OR PROCEEDING SHALL BE
TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

 

11.              Option. The Maker hereby grants to the Lender (or any other
subsequent holder of this Note) an option to convert the principal outstanding
balance of this Note into common stock of the Maker at a pre-split cost of
$0.06125 per share (the “Option”). The Option may be exercised within thirty
(30) days after the Maker has received written notice of the Lender’s or such
other subsequent holder’s intent to exercise the Option. Upon exercise of the
Option, this Note shall be deemed cancelled upon the receipt by Lender, or such
other subsequent holder of this Note, of the common stock shares (and all other
documents or agreements in connection therewith) necessary for Lender or such
other subsequent holder of this Note to become a shareholder of the Maker.
Notwithstanding any other provision to the contrary contained herein or in any
other document, the exercise of the Option shall be at the sole and absolute
discretion of the Lender or such other subsequent holder of this Note, and
Lender shall be under no obligation to exercise such Option.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, Maker has executed and delivered this Promissory Note as of
the day and year first written above.

 

  MAKER:         ENERJEX RESOURCES, INC., a Nevada corporation         By:   
                                       Name: Louis Schott   Title: Chief
Executive Officer

 

 



[Signature Page to Promissory Note]



 



 

 